DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-4-2021 and              2-16-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 14, the subject matter is indefinite as a method is claimed but there are no method steps. The method simply recites its intended use of guiding a target without any steps as to how the guiding or interpreting of images is performed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 14 directed to a method of guiding a munition without any process steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. Claim 9 discloses the additional step of measuring a pressure wavefield, a vertical velocity wavefield, and two horizontal wavefields at receivers. Claim 12 discloses receiving said wavefields from receivers disposed on at least one of: one or more towed streamers, one or more ocean bottom cables, and one or more autonomous nodes. Claims 15-20 provide further manipulation of image data. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ell, U.S. Patent Application Publication Number 2019/0063875, published February 28, 2019.

As per claim 1, Ell discloses a guided munition system comprising: a munition body including at least one fluid dynamic control for changing course of the munition body in flight (Ell, ¶1);
and a seeker onboard the munition body operatively connected to control the at least one fluid dynamic control, wherein the seeker includes a coded aperture imaging device facing outward from the munition body for image based control for guiding the munition body in flight (Ell, Fig. 6 and ¶25).

As per claim 2, Ell further discloses the system as recited in claim 1, wherein the coded aperture imaging device faces forward on the munition body relative to a longitudinal axis of the munition body (Ell, Fig. 6).

As per claim 14, Ell further discloses a method of guiding a munition comprising: guiding a munition to a target using images obtained with a coded aperture imaging device onboard the guided munition (Ell, ¶1 and ¶25 where it is clear the coded aperture images are to be used for a guided munition).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ell in view of Facciano, et. al., U.S. Patent Application Publication Number 2016/0084623, published March 24, 2016.

As per claim 3, Ell discloses the system of claim 1 but fails to expressly disclose the sensor facing laterally.
Facciano teaches a projectile sensor facing laterally (¶30).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to face lateral in order to gain the benefit of increasing the sensor field over view.

As per claim 4, Ell as modified by Facciano discloses the system as recited in claim 1, wherein the coded aperture imaging device is a laterally facing coded aperture imaging device, which faces laterally relative to a longitudinal axis of the munition body, wherein the laterally facing coded aperture imaging device is configured to provide images to the seeker for navigation as the munition body spins about the longitudinal axis (Ell, ¶25 and Facciano, ¶30).

As per claim 5, Ell as modified by Facciano further discloses the system as recited in claim 1, wherein the coded aperture imaging device is a first laterally facing coded aperture imaging device, which faces laterally relative to a longitudinal axis of the munition body, and further comprising: at least one additional laterally facing coded aperture imaging device operatively connected to the seeker, wherein the first laterally facing coded aperture imaging device and the at least one additional laterally facing coded aperture imaging device are configured to provide images to the seeker for navigation as the munition body is spin stabilized about the longitudinal axis (Ell, ¶25 and Facciano, Fig. 1a).

As per claim 6, Ell as modified by Facciano further discloses the system as recited in claim 5, wherein the seeker is configured to utilize images obtained of celestial bodies, horizon, and surface terrain from the at least one laterally facing coded aperture imaging device (Ell, Fig. 3 using surface terrain).

As per claims 7 and 8, Ell as modified by Facciano further discloses the system as recited in claim 1, wherein the coded aperture imaging device includes a sensor spaced apart from a coded aperture wherein the sensor includes an FPA (Facciano, ¶31).

As per claim 13, Ell as modified by Facciano further discloses the system as recited in claim 1, wherein the coded aperture imaging device is mounted on an outer skin of the munition body (Facciano, Fig. 1a).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ell and Facciano as applied to claim 8 above, and further in view of Durand, U.S. Patent Application Publication Number 2015/0323287, published November 12, 2015.

As per claim 9, Ell as modified by Facciano discloses the system of claim 8 but fails to disclose the use of SWIR wavelengths.
Durand teaches SWIR wavelengths (¶7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the wavelength limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claim(s) 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ell in view of Ingersoll, et. al., U.S. Patent Application Publication Number 2019/0242711, filed February 8, 2018.

As per claims 15-20, they provide various ways to use images to determine direction and orientation. Ell discloses ground imaging (Fig. 3) but fails to disclose database comparisons and roll/pitch/yaw calculations.
Ingersoll teaches database comparisons (Fig. 2, 34 and 38) as well as roll/pitch/yaw determination (¶44).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to determine roll/pitch/yaw in order to gain the obvious benefit of providing information to the guidance and control system of Ell. Furthermore, the examiner submits it is well within the skill of a person in the art to determine what imaging should be used, whether it be celestial, ground or sky. 

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619